         Case 1:15-cv-05101-DCF Document 353 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUAN VARGAS, individually, and on behald of all
 others similarly situated,

                                Plaintiffs,                            15cv05101 (DF)
                                                                       ORDER OF DISMISSAL
                -against-                                              OF CLAIMS OF
                                                                       MARVIN ESQUIVEL
 CHARLES W. HOWARD and
 CALL-A-HEAD CORP.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act (“FLSA”) and the New York Labor

Law (“NYLL”), which is before this Court on the consent of the parties pursuant to 28 U.S.C.

§ 636(c), the parties have negotiated a class-action settlement, which, by separate Order, this

Court has approved as fair, reasonable, and adequate. The parties determined, however, that

FLSA opt-in plaintiff Marvin Esquivel was not a member of the certified class, and that his

duties and circumstances differed from those of other class members. Upon concluding that

Mr. Esquivel’s claims therefore should not be covered by the class settlement, counsel separately

negotiated a settlement agreement resolving Mr. Esquivel’s FLSA and NYLL claims, and the

parties to that agreement have placed it before the Court for approval. See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA

settlements). The parties have also submitted a letter to the Court, explaining why they believe

the proposed settlement of Mr. Esquivel’s claims is also fair, reasonable, and adequate.

(Dkt. 319.) The Court has reviewed the parties’ submission in order to determine whether the

proposed agreement (Dkt. 319-1) represents a reasonable compromise of Mr. Esquivel’s asserted

claims, and, in light of the totality of the relevant circumstances, including the representations
         Case 1:15-cv-05101-DCF Document 353 Filed 10/14/20 Page 2 of 2




made in the parties’ letter, the terms of the proposed settlement agreement, the context in which

it was negotiated, and the Court’s general familiarity with this case, it is hereby ORDERED that:

       1.      The Court finds that the terms of the proposed settlement agreement for

Mr. Esquivel are fair, reasonable, and adequate, both to redress his claims in this action and to

compensate his counsel for their legal fees, and the agreement is therefore approved.

       2.      The Court notes that the proposed settlement agreement for Mr. Esquivel

expressly contemplates that this Court will retain jurisdiction over this action for purposes of

enforcement of the agreement. (See Dkt. 25-1 ¶ 10.) In light of this, and in order to effectuate

the evident intent of the parties, this Court will retain jurisdiction over this matter for the purpose

of enforcing the settlement agreement.

       3.      As a result of the Court’s approval of the executed settlement agreement, the

claims of opt-in plaintiff Marvin Esquivel are hereby discontinued with prejudice and without

costs or fees to any party. In light of the Court’s separate Order granting final approval of the

class-action settlement of the remaining plaintiffs’ claims, the Clerk of Court is directed to close

this case on the Docket of the Court.

Dated: New York, New York
       October 14, 2020

                                                       SO ORDERED


                                                       ________________________________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
